DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species Embodiment 1, with claims 1-5 and 8-12, in the reply filed on 11/03/2021 is acknowledged.  Claims 6-7 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species embodiments, there being no allowable generic or linking claim. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PACKAGE STRUCTURE COMPRISING BUFFER LAYER FOR REDUCING THERMAL STRESS AND METHOD OF FORMING THE SAME

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-4, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2021/0118803 A1; hereinafter “Park”).
Regarding Claim 1, referring to at least Figs. 1, 10, and related text, Park teaches a package structure, comprising: a first die (700) and a second die (a combination of 100, 200, 300, and 400) disposed side by side (paragraph 90); a first encapsulant (640) encapsulating the first die and the second die (paragraph 87), wherein the second die includes a die stack (100, 200, 300, and 400) encapsulated by a second encapsulant (250, 350, and 450) (paragraph 45); and a buffer layer (150), disposed between the first encapsulant and the second encapsulant and covering at least a sidewall of the second die (paragraph 47). 
While Park does not explicitly disclose comparison of Young’s modulus values for the first encapsulant, the second encapsulant, and the buffer layer, 1) Park discloses material choices for the first encapsulant (640), the second encapsulant (250, 350, and 450), and the buffer layer (150) substantially identical to that of the invention (For example, see Park’s paragraphs 45, 47, and 87 disclosing epoxy resins and epoxy mold compound and Applicant’s specification, paragraphs 27, 31, and 34 disclosing epoxy resins).  Furthermore, 2) the modulus for epoxy resin would be varied between about 2-20GPA by amount/type of epoxy filler material and/or epoxy curing process conditions.  Therefore, since 1) Park teaches the substantially identical material choices for the first encapsulant, the second encapsulant, and the buffer layer to those of the invention and since 2) the modulus for the epoxy resin would be varied by its material compositions and/or processing conditions, it would have been obvious to 
Regarding Claim 2, Park teaches wherein the buffer layer has a coefficient of thermal expansion (CTE) greater than a CTE of the first encapsulant and a CTE of the second encapsulant (See the rejection of claim 1 above regarding the substantially identical material choice and similar material property such as CTE adjustment for the epoxy resin).
Regarding Claim 3, Park teaches wherein the second die includes a passivation layer (410) disposed on the die stack (paragraph 43), and the buffer layer covers a corner of the second die and a top surface of the passivation layer of the second die (fig. 1).
Regarding Claim 4, Park teaches wherein the buffer layer comprises a ring structure surrounding and covering a perimeter of the second die (a shape of 150 surrounding side surfaces and a top surface of the combination of 100, 200, 300, and 400).
Regarding Claim 9, while Park does not show a third die disposed aside the first die and the second die, wherein the buffer layer further covers a sidewall of the third die, Park’s fig. 10 would include an additional third die similar to the second die (the combination of 100, 200, 300, and 400) as method steps shown in Figs. 11-18 and without deviation from the package structure as shown in Fig. 10 in order to provide the high density package structure. 
Regarding Claim 10, referring to at least Figs. 1, 10-18, and related text, Park teaches a method of forming a package structure, comprising: mounting a first die (700) and a second die (a combination of 100, 200, 300, and 400) on a carrier (610) (paragraphs 84 and 90); forming a 
While Park does not explicitly disclose comparison of Young’s modulus values for the first encapsulant, the second encapsulant, and the buffer layer, 1) Park discloses material choices for the first encapsulant (640), the second encapsulant (250, 350, and 450), and the buffer layer (150) substantially identical to that of the invention (For example, see Park’s paragraphs 45, 47, and 87 disclosing epoxy resins and epoxy mold compound and Applicant’s specification, paragraphs 27, 31, and 34 disclosing epoxy resins).  Furthermore, 2) the modulus for epoxy resin would be varied between about 2-20GPA by amount/type of epoxy filler material and/or epoxy curing process conditions.  Therefore, since 1) Park teaches the substantially identical material choices for the first encapsulant, the second encapsulant, and the buffer layer to those of the invention and since 2) the modulus for the epoxy resin would be varied by its material compositions and/or processing conditions, it would have been obvious to one of ordinary skill in the art to adjust the Young’s modulus values to its desired range, including the claimed range such that the Young’s modulus for the buffer layer is less than those of the first encapsulant and the second encapsulant, as a routine skill in the art to obtain the desired material properties for the package structure.      

Allowable Subject Matter
Claims 5, 8, and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (US 2020/0335479 A1, Fig. 1G) teaches the package structure comprising a first die and a multi-layer stacked second die encapsulated by a second encapsulant (124), covered by a buffer layer (126) and a first encapsulant (136). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIEL WHALEN/Primary Examiner, Art Unit 2829